Opinion by
Walker, J.
It appeared from the testimony that this petitioner for a period of years had imported these prayer shawls from Poland, all of which prior importations had been of less value than $100 and were therefore not accompanied by a consular invoice. When the shipment in question arrived it was found that the value was over $100 and a consular invoice was required. On appraisement the value was found to be $333.76 and the petitioner appealed to reappraisement. Prom the record and the testimony of the witness, which was not contradicted, the court was satisfied that the petitioner was entirely innocent of any attempt to undervalue his goods on entry. As the entire record showed no willful or intended violation on the part of this petitioner, the petition was granted.